


116 HR 7237 IH: Regional Clean Energy Innovation Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7237
IN THE HOUSE OF REPRESENTATIVES

June 18, 2020
Ms. Bonamici introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To direct the Secretary of Energy to establish an Office of Advanced Clean Energy Technologies and manage a network of Regional Energy Innovation and Development Institutes to advance regional decarbonization strategies.


1.Short titleThis Act may be cited as the Regional Clean Energy Innovation Act. 2.Office of Advanced Clean Technologies (a)EstablishmentThe Secretary of Energy shall establish an Office of Advanced Clean Energy Technologies within the Department to manage a network of Regional Energy Innovation and Development Institutes (in this Act, referred to as REIDIs) that accelerate clean energy innovation in the post-research stage to help projects overcome obstacles to deployment and commercialization, connect Federally funded research and development with State and regional initiatives, and advance decarbonization strategies.
(b)Office of Advanced Clean Energy TechnologiesThe purpose of the Office of Advanced Clean Energy Technologies shall be to— (1)support the creation and development of REIDIs and covered entities by providing incentives to States, regions, academic institutions, Tribes, local governments, and businesses to organize and address a specific targeted clean energy technology and market intersection;
(2) leverage existing state, local, regional, Tribal, and national initiatives to reduce greenhouse gas emissions to help facilitate an effective transition to more clean energy technologies, and improve resilience and environmental outcomes, especially for rural and low-income households, communities of color, and Tribal communities; (3) analyze and establish region-specific pathways to decarbonization and net-zero emissions and use the REIDIs to advance these goals;
(4)facilitate development of clean energy technologies from laboratory research stage to market by promoting collaboration and resource sharing among REIDIs; (5)provide technical assistance to the REIDIs and verify quality of projects of REIDIs;
(6)assist States, regions, Tribes, local governments, academic institutions, and businesses in applying for designation as a REIDI; (7)share best practices across the REIDIs network;
(8)support REIDIs in the navigation of regulatory processes; (9)disseminate Federal funding to REIDIs and provide support for operating capabilities;
(10)support REIDIs that address environmental justice and energy justices issues in geographically diverse regions, including efforts to improve public health, resilience, and environmental outcomes for rural and low-income households, communities of color, Tribal communities, and communities that are disproportionately vulnerable to the effects of climate change and greenhouse gas emissions; and (11)work with other Federal offices and programs to complement clean energy innovation projects and avoid duplication of efforts.
(c)Director
(1)In generalThe Director of the Office of Advanced Clean Energy Technologies shall be appointed by the President, with the advice and consent of the Senate and shall report to the Secretary. (2)Background of DirectorThe Director shall have professional background and experience on clean energy challenges specific to regional energy resources, market needs, and innovation capabilities and have such qualifications to advise the Secretary on, and manage research programs addressing barriers to the development of clean energy technologies.
(3)ResponsibilitiesThe responsibilities of the Director shall include— (A)assessing existing regional capabilities and needs for clean energy technologies;
(B)establishing goals for the REIDIs and publicizing the goals to relevant local and State governments, Tribes, academic institutions, and the public and private sectors; (C)identifying cost-sharing arrangements for REIDIs with State, local, and regional partners;
(D)reviewing and approving the designation of covered entities as REIDIs and initiatives within the Office, considering an appropriate balance of geographical interests, existing innovation ecosystems, national laboratories, and resources, regional variations in and resilience of energy supply and demand, and capabilities to support job creation;  (E)developing funding criteria for REIDIs and assessing the success of the REIDIs through the establishment of technical milestones, including terminating the designation of REIDIs that are not achieving the goals of the Office;
(F)establishing and maintaining a staff with sufficient qualifications and expertise to enable the Office to carry out its responsibilities in conjunction with other operations of the Department; and (G)coordinating with other programs and laboratories within the Department and other Federal research agencies to avoid duplication and working together to address dispersed gaps in energy innovation and deployment.
(d)REIDIs
(1)In generalThe Director shall establish a program to designate, fund, and support REIDIs in accordance with this subsection. (2)PurposeThe purpose of a REIDIs shall be to—
(A)increase and leverage connectivity of existing clean energy research capabilities and needs at the regional level to advance mid-stage and late-stage innovation; (B)support clean energy technology development, with a focus on regional resources to advance early adoption market connections;
(C)connect regional market needs and innovators to address regional variation in energy distribution, use, risks, and capabilities; (D)support access to technical resources, modeling, and test beds through the Office of Advanced Clean Energy Technologies and Department National Laboratories;
(E)create a regional innovation ecosystem through mentorship, business development, education, and research and development investments; (F)identify regulatory structures that create obstacles for market deployment of clean energy technologies; and
(G)design and implement initiatives to stimulate market demand for clean energy technologies that will substantially contribute to regional net-zero pathways. (3)FundingThe Director shall require, as a condition of designation of a REIDI and of funding under this subsection, that each REIDI shall be funded such that not less than 50 percent of Funding shall come from sources other than the Federal government.
(4)Applications
(A)In generalTo apply for designation as a REIDI, a local, State, or Tribal government in coordination with regional public and private partners shall submit an application to the Secretary containing a description and plan for the activities to be carried out by the REIDI with Federal funds and opportunities for regional cost-sharing. Such application shall include a description— (i)the local or regional partnership that will be supported by the REIDI, including the lead partners;
(ii)the clean energy sectors that will be served by the REIDI, and a description of how such sectors were identified in relation to regional market needs, and how the activities of the REIDI will align with State, local, regional, and Tribal policies and substantially contribute to regional net-zero pathways; (iii)the potential of the planned REIDI activities to achieve significant reductions in carbon emissions at a declining unit cost over time and increase market competitiveness of the clean energy technologies; 
(iv)how the partners in the REIDI plan to work to support clean energy projects at the post-research stage to help reach proof of concept, pilot testing, demonstration, and commercial readiness to address market need in deployment of clean energy technologies; (v)demonstrated relationships between research, job creation, and technology deployment in the clean energy industry; 
(vi)coordination with nongovernmental entities for demonstration of technologies and research applications;  (vii)mechanisms for commercial demonstration and application of successful energy technology development projects, including existing partnerships with commercial entities;
(viii)the services that will be supported through Federal funds and funding sources for equal regional cost sharing; (ix)levels of performance with respect to the purposes described in section 2(a); and
(x)such other subjects as the Secretary may require. (B)ReviewThe Secretary shall review applications under this paragraph in consultation with the Director of the Office of Advanced Clean Energy Technologies. 
(e)Reports and Evaluation
(1)Annual ReportAs part of the annual budget request submitted for each fiscal year, the Director shall provide to the relevant authorizing and appropriations committees of Congress a report describing projects supported by each REIDI during the previous fiscal year. (2)Strategic PlanNot later than one year after enactment, the Director shall provide to the relevant authorizing and appropriations committees of Congress a roadmap describing the strategic plan that the Office will use to guide the choices of REIDI investments for the following five fiscal years including how they will contribute to regional net-zero pathways. A revised plan shall be submitted at least once every 5 years thereafter. Commercial and financial information obtained and considered privileged or confidential and not subject to disclosure, including:
(A)Plans for commercialization of technologies developed by the REIDI, business plans, technology-to-market plans, market studies, and cost and performance models. (B)Investments provided to a REIDI from third parties.
(C)Additional financial support that the partner plans to or has invested into the technology developed under the REIDI or is seeking from third parties. (D)Revenue from the licensing or sale of new products or services resulting from research conducted by the REIDI.
(f)AuthorizationsThere are authorized to be appropriated to carry out this section $150,000,000 annually for fiscal years 2021 through 2025, which shall include— (1)$125,000,000 for grants to REIDIs per year; and
(2)$25,000,000 for administration of the Office under this section. (g)DefinitionsIn this Act:
(1)DepartmentThe term Department means the Department of Energy. (2)DirectorThe term Director means the Director of the Office of Advanced Clean Energy Technologies.
(3)OfficeThe term Office means the Office of Advanced Clean Energy Technologies established under subsection (b). (4)REIDIsThe term Regional Energy Innovation and Development Institute or REIDI means a partnership between local, State, regional, Tribal governments, academic institutions, businesses, DOE national laboratories, and other clean energy entities that the Director designates under section 2(d) to advance the development of early-stage innovations and support after proof concept to help clean energy innovations reach viability for commercial demonstration and deployment.
(5)SecretaryThe term Secretary means the Secretary of Energy.  